Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 5 Apr 2022.
Claims 1, 3, and 4 were amended.
Claims 1-4 are currently pending and have been examined.

	
Response to Arguments
Regarding the rejection under 35 U.S.C. 112(a)
Applicant has amended the claims which obviates the prior grounds of rejection under 35 U.S.C. 112(a). However, the amendments give rise to new grounds of rejection under 35 U.S.C. 112(a), as well as a rejection under 35 U.S.C. 112(b) for claims 1-2. Please see below for more details. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 5 Apr 2022 have been fully considered but they are not persuasive. Applicant asserts that the additional elements of “moving the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device; obtaining an usage history of the power storage device from the electric vehicle; and determining, for the partial replacement, at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced based on the obtained usage history of the power storage device from the electric vehicle” are sufficient to integrate the abstract idea into a practical application. Applicant’s remarks, p. 8. The additional elements are mere instructions to apply the abstract idea using a computer as a tool. A human could move the vehicle to the prescribed location and use the appropriate tools to gather the data pertaining to the power storage device and set the replacement fee, and the claimed solution, i.e. determining the partial replacement fee, would not be impacted. Therefore, the additional elements do not meaningfully limit the abstract idea. 
Applicant has amended the claims to recite that a “motor generator” is configured to move the electric vehicle to a prescribed location. The motor generator is described with respect to fig. 2, which is discussed on p. 7, l. 22 – p. 8, l. 14. The motor generator is disclosed as an electric motor having a lithium ion battery which supplies rotational force to the drive wheel. There is no indication that the motor generator is autonomous or can otherwise “move the electric vehicle to a prescribed location” as claimed absent a human driver. Therefore, this limitation is both unsupported by the originally filed specification, and is insufficient to integrate the abstract idea into a practical application. 
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that none of Ricci, Nakanishi, or Takahashi teach, alone or in combination, “a motor generator of the electric vehicle configured to move the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device.” Applicant’s remarks, p. 10. This is not persuasive. As set forth below, Ricci discloses that the vehicle may be an autonomous vehicle as in [0050]; vehicle can request a charge when the vehicle needs or is predicted to need power as in [0130]; sensor connectivity manager facilitates communication between any one or more of the sensors and/or vehicle systems and any other destination, such as a service company as in [0133]; vehicle may navigate to the closest power source replacement area as in [0087]; system may store information including charge level and cycles as in [0158] – see also fig. 23. Ricci also discloses that the vehicle includes a power system including an electric motor configured to convert electrical energy to mechanical energy in the form of rotational output force in at least [0084]-[0086]. Takahashi discloses deterioration diagnosis of each battery module (this is a battery history) as In [0068], selecting which battery module requires replacement “based on [a] comparison between deterioration indicators DI(1) to DI(n) of respective battery modules.” The rejection has been updated to reflect Applicant’s amendments. 

Claim Objections
Claim 4 is objected to because of the following informalities:  ll. 14-17 recite “wherein a motor generator of the electric vehicle configured to move the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device,” and “wherein the processor further configured to obtain an usage history of the power storage device from the electric vehicle.” This is grammatically incorrect. The limitations should recite “wherein a motor generator of the electric vehicle is configured to move the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device,” and “wherein the processor is further configured to obtain an usage history of the power storage device from the electric vehicle” emphasis added. Appropriate correction is required. Applicant may want to review the remaining claims for similar issues. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claims 1, 3, and 4 to recite, in relevant part, “a motor generator of the electric vehicle configured to move the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device.” The motor generator is described with respect to fig. 2, which is discussed on p. 7, l. 22 – p. 8, l. 14. The motor generator is disclosed as an electric motor having a lithium ion battery which supplies rotational force to the drive wheel. There is no indication that the motor generator is autonomous or can otherwise “move the electric vehicle to a prescribed location” as claimed absent a human driver. There is no express or implicit disclosure that the motor generator can cause the vehicle to move to the prescribed location absent a human driver, which is what the limitation recites based on the plain meaning of the claim language. Additionally, none of “autonomous,” “driverless,” “unmanned,” “auto,” appear in Applicant’s originally filed disclosure. Finally, Applicant’s originally filed specification identifies that the user “can replace battery 214 at a prescribed location,” (pg. 9, ll. 27-29), which is at least highly suggestive of the user moving the vehicle to the prescribed location, rather than the controller performing this function. For at least these reasons, one having ordinary skill in the art would not reasonably conclude that the Applicant had possession of the claimed invention at the time the application was filed. 
Claims 1-2 are separately rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Applicant has amended claim 1 to recite that the “replacement fee setting apparatus” includes the electric vehicle. In contrast to a system which includes the electric vehicle, as in claim 4, there is no disclosure for an apparatus, i.e. a single physical object, which includes the computing elements performing the fee determination and the electric vehicle. Fig. 1 discloses the management server as a separate physical item from the vehicle, and p. 10, ll. 20-21 discloses that the management server 100 “corresponds to a ‘replacement fee setting apparatus.’” Therefore, there is no disclosure of the management server/replacement fee setting apparatus which includes the electric vehicle in the same physical apparatus.
Claim 2 depends from claim 1 and inherits the defects thereof. Therefore, claims 1-2 and 4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has amended claim 1 to recite that the “replacement fee setting apparatus” includes the electric vehicle. In contrast to a system which includes the electric vehicle, as in claim 4, there is no disclosure for an apparatus, i.e. a single physical object, which includes the computing elements performing the fee determination and the electric vehicle. Fig. 1 discloses the management server as a separate physical item from the vehicle, and p. 10, ll. 20-21 discloses that the management server 100 “corresponds to a ‘replacement fee setting apparatus.’” One having ordinary skill in the art would not be able to ascertain, from the plain language of the claim and the corresponding disclosure, what elements actually comprise the replacement fee setting apparatus versus those which comprise the electric vehicle. 
Claim 2 depends from claim 1 and inherits the defects thereof. Therefore, claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-2 recite an apparatus, claim 3 recites a method, and claim 4 recites a system. These are statutory categories.
Step 2A, prong 1: The independent claims recite storing information of a full charge capacity of each of the plurality of the replaceable power storage elements and information of a full charge capacity of each of a plurality of stocked replacement power storage elements; setting a lower replacement fee, by a processor, for partial replacement of the power storage device of the electric vehicle than for entire replacement, in the partial replacement a portion of the power storage device including at least one of the plurality of power storage elements being replaced, in the entire replacement the power storage device being replaced entirely; moving the electric vehicle, by a motor generator, to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device, and the method further comprising obtaining an usage history of the power storage device from the electric vehicle; determining, for the partial replacement, a first power storage element of the plurality of power storage elements as a power storage element to be replaced based on the obtained usage history of the power storage device from the electric vehicle, the first power storage element having the smallest full charge capacity among the plurality of power storage elements; and setting a second power storage element of the plurality of stocked power storage elements as a target power storage element to replace the first power storage element, the second power storage element having a full charge capacity between a maximum value and a minimum value of the full charge capacities of the plurality of power storage elements excluding the first power storage element so as to suppress variation between the full charge capacities of the plurality of power storage elements based on the partial replacement. Determining a fee for a commercial exchange of goods and services falls within at least one of a fundamental economic practice and/or a commercial interaction, both of which fall within the certain methods of organizing human activity grouping of abstract ideas. 
Applicant has amended the claims to recite, in relevant part, “a motor generator of the electric vehicle configured to move the electric vehicle to a prescribed location.” The motor generator is described with respect to fig. 2, which is discussed on p. 7, l. 22 – p. 8, l. 14. The motor generator is disclosed as an electric motor having a lithium ion battery which supplies rotational force to the drive wheel. There is no indication that the motor generator is autonomous or can otherwise “move the electric vehicle to a prescribed location” as claimed absent a human driver. Therefore, this limitation is part of the abstract idea of determining a price for the vehicle because it does not invoke the computing elements addressed in step 2A, prong 2 or step 2B, but is rather another step in the claimed method. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements and result in insignificant extra-solution activity. In claim 3, the additional elements are a processor and storing information of a full charge capacity is storing and retrieving information in memory, which the courts have identified as well-understood, routine, and conventional MPEP 2106.05(d)(II). In claim 1, the additional elements are the replacement fee setting apparatus, and the storage device, the processor. All of these elements are generically recited computing elements. Generically recited computing elements recited to apply the abstract idea using the computer as a tool are insufficient to amount to a practical application of the abstract idea. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Applicant has amended claim 1 to positively recite the vehicle, as does claim 4. As claimed, and because the motor generator is a standard electric engine as discussed above, this constitutes merely linking the abstract idea to a particular technology or technological field. See MPEP 2106.05(I)(A). Positively reciting the electric vehicle does not meaningfully limit the abstract idea of determining a fee for a partial replacement because the electric vehicle having partially replaceable power storage elements was already applied by the very nature of the claimed method. The recitation of the vehicle is no more than a drafting effort designed to monopolize the judicial exception. See MPEP 2106.04(d).
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Specifically, as noted above, storing information is expressly identified by the courts as well-understood, routine, and conventional activity. Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is ineligible.
Step 2A, prong 1: claim 2 recites setting a lower replacement fee when the second power storage element has a smaller full charge capacity than when the second power storage element has a larger full charge capacity. This is an additional rule to be followed in pursuit of the fundamental economic practice of fee setting, and therefore claim 2 also falls within the certain methods of organizing human activity grouping of abstract ideas. 
Step 2A, prong 2: claim 2 does not recite additional elements other than those recited in claim 1, and is therefore subject to the same analysis as claim 1. Generically recited computing elements recited to apply the abstract idea using the computer as a tool are insufficient to amount to a practical application of the abstract idea. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0012197 to Ricci et. al. (“Ricci”) in view of U.S. Patent Publication No. 20130030739 to Takahashi et. al. (“Takahashi”) and in view of U.S. Patent Publication No. 2001/0035737 to Nakanishi et. al. (“Nakanishi”).
Claim 1
Ricci discloses the following elements:
A replacement fee setting apparatus comprising: ([0148] system may apply business rules defining a pricing model; [0210] processes may be implemented using an instruction execution system, apparatus, or devicea)
an electric vehicle having a power storage device mounted therein, the power storage device including a plurality of replaceable power storage elements; ([0087] drive power source has two or more cells; [0048] vehicle is an electric vehicle)
a storage device configured to store information of a full charge capacity of each of the plurality of the replaceable power storage elements and information of a full charge capacity of each of a plurality of stocked replacement power storage elements; ([0141] database may reside on a storage medium; [0158] system may store information including charge level and cycles – see also fig. 23; [0093] system may regulate power addition until the power source is at full capacity)
a processor configured to set a  ([0153] value determination component can determine a value or price for the service performed on the vehicle; [0148] system may apply business rules defining a pricing model; [0081] services may include replacing a power source such as a battery; [0086] separating the power sources allows one power source to be removed or replaced independently)
wherein a motor generator of the electric vehicle configured to move the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device, wherein the processor further configured to obtain an usage history of the power storage device from the electric vehicle; ([0050] vehicle may be an autonomous vehicle; [0130] vehicle can request a charge when the vehicle needs or is predicted to need power; [0133] sensor connectivity manager facilitates communication between any one or more of the sensors and/or vehicle systems and any other destination, such as a service company; [0087] vehicle may navigate to the closest power source replacement area; [0158] system may store information including charge level and cycles – see also fig. 23; [0084]-[0086] vehicle includes an electric motor configured to apply rotational mechanical force to cause the vehicle to move)
determine set, for the partial replacement, at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced  ([0081] subsystems may be removed and or replaced from a vehicle; power source A and/or B may be removed and replaced with a charged power source; [0086] separating the power sources allows one power source to be removed or replaced independently)
and set a second power storage element of the plurality of stocked power storage elements as a target power storage element to replace the first power storage element. ([0164] system can identify available replacement batteries, locations, and prices – see also fig. 26; [0163] user can select which available equipment is to be used for the exchange or service)
Ricci does not explicitly disclose setting a lower fee for a partial replacement, identifying for replacement the power storage device having the smallest full charge capacity and based on battery usage history, or identifying a power storage element having a full charge capacity between a maximum and minimum value of the plurality of power storage elements to replace the first power storage element. However, Takahashi discloses deterioration diagnosis of each battery module (this is a battery history) as in [0068], and selecting which battery module requires replacement “based on [a] comparison between deterioration indicators DI(1) to DI(n) of respective battery modules” as in [0075]. Takahashi also discloses a lower cost for partial replacement of the power storage units as in [0011], [0019], and [0082]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the battery history and replacement determination including fee structuring of Ricci the battery history and replacement determination including lower fees for partial replacement as taught by Takahashi in order to enable “more efficient battery replacement for each battery module in a secondary battery implemented as an assembly of a plurality of battery modules.” Takahashi, paragraph [0026]. 
Ricci discloses selecting a replacement based on the state of life of the replacement as in [0156]. Takahashi discloses comparing respective battery capacities to identify which battery to replace. This at least strongly suggests setting a lower boundary for the replacement full charge battery, because, presumably, the replacement unit would have a higher full charge capacity than the unit selected to be replaced. To the extent that neither Ricci nor Takahashi explicitly disclose identifying a replacement battery based on the full charge capacity being between the maximum and minimum full charge capacities of the plurality of batteries, Nakanishi discloses that a battery is selected as the replacement unit that has a maximum capacity ranking among a battery group composing the assembly as in [0019], and that the assembly is a battery assembly within a vehicle as in [0002]. It would have been obvious to one having ordinary skill in the art to include in the modular battery replacement system of Ricci in view of Takahashi the replacement battery selection as taught by Nakanishi in order to support “sufficient performance of the batteries, since a combination of a replacement battery having a large internal resistance with a battery assembly can cause an error to an actual capacity depending on capacity judgments.” Nakanishi, paragraph [0013]. 
Claim 2
Ricci in view of Takahashi and Nakanishi discloses the elements of claim 1, above. Ricci also discloses:
wherein the processor is configured to set a lower replacement fee when the second power storage element has a smaller full charge capacity than when the second power storage element has a larger full charge capacity. ([0155]-[0156] system may set a lower fee for a battery with a lower charge level or based on state of life of the battery)
Claim 3 
Ricci discloses the following elements:
A method for setting a replacement fee for a power storage device mounted in an electric vehicle, the power storage device including a plurality of replaceable power storage elements, the method comprising: (Abstract: method and system for managing an exchange of a vehicle power source; [0148] system may apply business rules defining a pricing model; [0087] drive power source has two or more cells; [0048] vehicle is an electric vehicle)
storing information of a full charge capacity of each of a plurality of the replaceable stocked replacement power storage elements and information of a full charge capacity of each of the plurality of power storage elements as obtained from the electric vehicle; ([0141] database may reside on a storage medium; [0158] system may store information including charge level and cycles – see also fig. 23; [0093] system may regulate power addition until the power source is at full capacity)
setting a  ([0153] value determination component can determine a value or price for the service performed on the vehicle; [0148] system may apply business rules defining a pricing model; [0081] services may include replacing a power source such as a battery; [0086] separating the power sources allows one power source to be removed or replaced independently)
moving the electric vehicle, by a motor generator, to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device, and the method further comprising obtaining an usage history of the power storage device from the electric vehicle; ([0050] vehicle may be an autonomous vehicle; [0130] vehicle can request a charge when the vehicle needs or is predicted to need power; [0133] sensor connectivity manager facilitates communication between any one or more of the sensors and/or vehicle systems and any other destination, such as a service company; [0087] vehicle may navigate to the closest power source replacement area; [0158] system may store information including charge level and cycles – see also fig. 23; [0084]-[0086] vehicle includes an electric motor configured to apply rotational mechanical force to cause the vehicle to move)
determine set, for the partial replacement, a first power storage element of the plurality of power storage elements as a power storage element to be replaced  ([0081] subsystems may be removed and or replaced from a vehicle; power source A and/or B may be removed and replaced with a charged power source; [0086] separating the power sources allows one power source to be removed or replaced independently)
and set a second power storage element of the plurality of stocked power storage elements as a target power storage element to replace the first power storage element. ([0164] system can identify available replacement batteries, locations, and prices – see also fig. 26; [0163] user can select which available equipment is to be used for the exchange or service)
Ricci does not explicitly disclose setting a lower fee for a partial replacement, identifying for replacement the power storage device having the smallest full charge capacity and based on battery usage history, or identifying a power storage element having a full charge capacity between a maximum and minimum value of the plurality of power storage elements to replace the first power storage element. However, Takahashi discloses deterioration diagnosis of each battery module (this is a battery history) as in [0068], and selecting which battery module requires replacement “based on [a] comparison between deterioration indicators DI(1) to DI(n) of respective battery modules” as in [0075]. Takahashi also discloses a lower cost for partial replacement of the power storage units as in [0011], [0019], and [0082]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the battery history and replacement determination including fee structuring of Ricci the battery history and replacement determination including lower fees for partial replacement as taught by Takahashi in order to enable “more efficient battery replacement for each battery module in a secondary battery implemented as an assembly of a plurality of battery modules.” Takahashi, paragraph [0026]. 
Ricci discloses selecting a replacement based on the state of life of the replacement as in [0156]. Takahashi discloses comparing respective battery capacities to identify which battery to replace. This at least strongly suggests setting a lower boundary for the replacement full charge battery, because, presumably, the replacement unit would have a higher full charge capacity than the unit selected to be replaced. To the extent that neither Ricci nor Takahashi explicitly disclose identifying a replacement battery based on the full charge capacity being between the maximum and minimum full charge capacities of the plurality of batteries, Nakanishi discloses that a battery is selected as the replacement unit that has a maximum capacity ranking among a battery group composing the assembly as in [0019], and that the assembly is a battery assembly within a vehicle as in [0002]. It would have been obvious to one having ordinary skill in the art to include in the modular battery replacement system of Ricci in view of Takahashi the replacement battery selection as taught by Nakanishi in order to support “sufficient performance of the batteries, since a combination of a replacement battery having a large internal resistance with a battery assembly can cause an error to an actual capacity depending on capacity judgments.” Nakanishi, paragraph [0013]. 
Claim 4
Ricci discloses the following elements:
A replacement fee setting system comprising: ([0148] system may apply business rules defining a pricing model)
an electric vehicle having a power storage device mounted therein, the power storage device including a plurality of replaceable power storage elements; ([0087] drive power source has two or more cells; [0048] vehicle is an electric vehicle)
and a server configured to set a replacement fee for the power storage device, wherein the server including: ([0153] value determination component can determine a value or price for the service performed on the vehicle; [0148] system may apply business rules defining a pricing model; [0081] services may include replacing a power source such as a battery)
a storage device configured to store information of a full charge capacity of each of a plurality of the replaceable stocked replacement power storage elements and information of a full charge capacity of each of the plurality of power storage elements as obtained from the electric vehicle; ([0141] database may reside on a storage medium; [0158] system may store information including charge level and cycles – see also fig. 23; [0093] system may regulate power addition until the power source is at full capacity)
a processor configured to set a ; ([0153] value determination component can determine a value or price for the service performed on the vehicle; [0148] system may apply business rules defining a pricing model; [0081] services may include replacing a power source such as a battery; [0086] separating the power sources allows one power source to be removed or replaced independently)
wherein a motor generator of the electric vehicle configured to move the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device, and wherein the processor further configured to obtain an usage history of the power storage device from the electric vehicle; ([0050] vehicle may be an autonomous vehicle; [0130] vehicle can request a charge when the vehicle needs or is predicted to need power; [0133] sensor connectivity manager facilitates communication between any one or more of the sensors and/or vehicle systems and any other destination, such as a service company; [0087] vehicle may navigate to the closest power source replacement area; [0158] system may store information including charge level and cycles – see also fig. 23; [0084]-[0086] vehicle includes an electric motor configured to apply rotational mechanical force to cause the vehicle to move)
determine set, for the partial replacement, a first power storage element of the plurality of power storage elements as a power storage element to be replaced  ([0081] subsystems may be removed and or replaced from a vehicle; power source A and/or B may be removed and replaced with a charged power source; [0086] separating the power sources allows one power source to be removed or replaced independently)
and set a second power storage element of the plurality of stocked power storage elements as a target power storage element to replace the first power storage element. ([0164] system can identify available replacement batteries, locations, and prices – see also fig. 26; [0163] user can select which available equipment is to be used for the exchange or service)
Ricci does not explicitly disclose setting a lower fee for a partial replacement, identifying for replacement the power storage device having the smallest full charge capacity and based on battery usage history, or identifying a power storage element having a full charge capacity between a maximum and minimum value of the plurality of power storage elements to replace the first power storage element. However, Takahashi discloses deterioration diagnosis of each battery module (this is a battery history) as in [0068], and selecting which battery module requires replacement “based on [a] comparison between deterioration indicators DI(1) to DI(n) of respective battery modules” as in [0075]. Takahashi also discloses a lower cost for partial replacement of the power storage units as in [0011], [0019], and [0082]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the battery history and replacement determination including fee structuring of Ricci the battery history and replacement determination including lower fees for partial replacement as taught by Takahashi in order to enable “more efficient battery replacement for each battery module in a secondary battery implemented as an assembly of a plurality of battery modules.” Takahashi, paragraph [0026]. 
Ricci discloses selecting a replacement based on the state of life of the replacement as in [0156]. Takahashi discloses comparing respective battery capacities to identify which battery to replace. This at least strongly suggests setting a lower boundary for the replacement full charge battery, because, presumably, the replacement unit would have a higher full charge capacity than the unit selected to be replaced. To the extent that neither Ricci nor Takahashi explicitly disclose identifying a replacement battery based on the full charge capacity being between the maximum and minimum full charge capacities of the plurality of batteries, Nakanishi discloses that a battery is selected as the replacement unit that has a maximum capacity ranking among a battery group composing the assembly as in [0019], and that the assembly is a battery assembly within a vehicle as in [0002]. It would have been obvious to one having ordinary skill in the art to include in the modular battery replacement system of Ricci in view of Takahashi the replacement battery selection as taught by Nakanishi in order to support “sufficient performance of the batteries, since a combination of a replacement battery having a large internal resistance with a battery assembly can cause an error to an actual capacity depending on capacity judgments.” Nakanishi, paragraph [0013]. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Non-patent literature “Lifecycle Analysis Comparison of a Battery Electric Vehicle and a Conventional Gasoline Vehicle” by Aguirre et. al. discloses that partial battery replacement and full battery replacement for electric vehicles will cost different amounts. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628